Citation Nr: 1455143	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  10-28 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating higher than 50 percent for dysthymic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to June 1984.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2012, in support of his claim for a higher rating for his dysthymic disorder, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) of the Board. His spouse also provided supporting testimony.  A transcript of the hearing is of record.

The Board subsequently issued a decision in January 2014 denying this claim.  The Board also decided other claims and remanded still additional claims for further development.  

The Veteran appealed the Board's decision denying this claim to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In October 2014, in granting a Joint Motion for Remand (JMR), the Court vacated (set aside) the Board's decision denying this claim and remanded it to the Board for action consistent with the terms of the JMR. According to the JMR, the Board did not discuss all of the evidence relevant to this claim.  Specifically, the earliest evidence discussed by the Board was a May 2009 VA examination.  See JMR at 3.  However, the Board was required to additionally address evidence prior to May 2009 because, in a previous March 2005 decision unrelated to this current appeal, it had found that the Veteran had submitted a claim in April 2002 for an increased rating for his dysthymic disorder.  Id. at 4.  A decision on that increased-rating claim, however, was not made until the December 2009 rating decision that is the basis of this appeal.


Also, notably, the evidence in the claims file includes statements by the Veteran that his service-connected disabilities preclude him from obtaining or maintaining substantially gainful employment, effectively asserting derivative entitlement to a total disability rating based on individual unemployability (TDIU).  The Court has held that a claim of entitlement to a TDIU is part and parcel of an increased-rating claim when the claim is expressly raised by the Veteran or reasonably raised by the record and the allegation of unemployability is at least partly predicated on the severity of the service-connected disability for which a higher rating is being sought.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, a claim for a TDIU was among those remanded by the Board in January 2014.  Therefore, jurisdiction over this claim is currently with the Agency of Original Jurisdiction (AOJ) pending completion of the development directed and adjudication of this derivative claim.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS).  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  All future consideration of this appellant's case, therefore, should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Prior to November 22, 2006, the Veteran's dysthymic disorder was manifested by intermittent suicidal ideation, Global Assessment of Functioning (GAF) scores reflecting moderate-to-serious impairment, and complaints of worthlessness or hopelessness.

2.  Since November 22, 2006, his dysthymic disorder has been manifested by GAF scores reflecting mild-to-moderate impairment and has been described by VA examiners as mild to moderate. 


CONCLUSIONS OF LAW

1.  Prior to November 22, 2006, the criteria are met for a higher 70 percent rating for the dysthymic disorder.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9433 (2014).

2.  But since November 22, 2006, the criteria have not been met for a rating higher than 50 percent for this dysthymic disorder.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, DC 9433 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, to this end, the Veteran was provided this required notice and information in a May 2009 letter, prior to the initial adjudication of his claim in the December 2009 decision at issue in this appeal, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the processing and adjudication of this claim, certainly none that he and his representative consider unduly prejudicial - meaning necessarily outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.  To satisfy this additional obligation, the Veteran's service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and identified post-service private treatment records have been obtained and associated with his claims file for consideration.  He was also provided VA examinations that, collectively, contain a description of the history of the disability at issue, document and consider the relevant medical facts and principles, and record the relevant findings for rating his dysthymic disorder in relation to the applicable rating criteria.  Notably, the most recent VA examination was in February 2011, but he has not asserted, and there is no indication, that his condition has worsened appreciably since that time.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the mere passage of time is not a basis for requiring a new examination).  VA's duty to assist with respect to obtaining relevant records and an examination therefore has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran also had a hearing before the Board. The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate DCs.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  All reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2014).

"Staged" ratings, when the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  The relevant temporal focus is on the state of the disability since the year immediately preceding the filing of the increased-rating claim.  See Hart, citing 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  See also Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. May 20, 2010) (explaining that the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans a one-year grace period for filing a claim following an increase in the severity of a service-connected disability).

The Veteran's service-connected dysthymic disorder has been rated as 50-percent disabling by the RO under the provisions of 38 C.F.R. § 4.130, DC 9433.

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9433.

A higher 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

These criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

An even higher, and maximum possible, 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, DC 9433.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas.

The list of symptoms under the rating criteria are meant to be mere examples of symptoms that would warrant the evaluation, so are not meant to be exhaustive.  The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

In assessing the evidence of record, it is important to note that the GAF scores that have been assigned have been considered.  The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 31 to 40 is indicative of "some impairment in reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  Id.

A GAF score of 41-50 indicates "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score of 51-60 indicates "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  Id.

A GAF score of 61-70 indicates "mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.

Turning now to the relevant evidence in this case, VA records dated in April 2001 (so the year prior to the April 2002 claim) show the Vet reported his mood as "not too good," but denied experiencing anhedonia.  On examination, he had normal grooming, behavior, speech, thought processes and psychomotor activity.  His affect was congruent, and he denied any suicidal or homicidal ideation, hallucinations, or delusions.  His GAF score was 51.

Additional records dated in June 2001 show the Veteran reported having poor energy.  He again denied anhedonia.  On examination, he had normal grooming, behavior, speech, thought processes and psychomotor activity.  His mood was "not too good" and affect was appropriate.  He denied any suicidal or homicidal ideation, hallucinations, or delusions.  Notably, this record contains recorded GAF scores of 51 and 41.

The Veteran underwent a VA examination in August 2001.  He reported feeling very depressed every day, but denied any anhedonia.  He still enjoyed listening to music, traveling, and going to movies.  He also visited with friends.  On examination, he appeared dysphoric.  His speech, memory, grooming, and thought process were normal.  He reported occasional suicidal ideation, albeit without actual intent.  His mood was depressed and affect appropriate.  His GAF score was 45.

In VA records dated in October 2001, the Veteran reported feeling irritable.  On examination, he had normal grooming, behavior, eye contact, speech, thought processes and psychomotor activity.  His mood is irritable and affect was congruent. He denied any suicidal or homicidal ideation, delusions, or hallucinations.  His GAF score was 51.  VA records dated in early January 2002 recorded similar findings, though his GAF score was recorded as 41.  A January 2002 letter from one of his treating physicians noted that his symptoms interfered with occupational and social functioning.

Later in January 2002, the Veteran reported that he used to be more motivated, but now felt aimless.  He felt very depressed every day and had considerable anhedonia.  He reported engaging in no social activities.  On examination, he appeared dysphoric.  His mood was depressed and his affect was restricted.  His thought process, speech, and memory were normal.  There were no hallucinations or delusions, but he reported some suicidal ideation without intent.  His GAF score was 48.

In VA records dated in March 2002, the Veteran reported his mood as "not too good."  On examination, he has normal grooming, eye contact, speech, thought processes and psychomotor behavior.  His affect was congruent.  He denied any suicidal or homicidal ideation, delusions and hallucinations.  His GAF score was 41.  Similar findings were recorded in August 2002.

In June 2003, the Veteran reported low energy.  On exam, his mood was "alright" and affect is appropriate.  He had appropriate grooming and behavior, and denied any suicidal or homicidal ideation.  His GAF score was 51.

In December 2003, he again reported having low energy.  Examination revealed his mood as "up and down" and his affect as dysphoric.  He denied any suicidal or homicidal ideation.  His GAF score was 41.  Additional records from January 2004, February 2004, May 2004, and August 2004 noted similar findings.  The Veteran also reported feelings of mild worthlessness and anhedonia in January 2004.  A November 2004 letter from one of his treating physicians again noted a GAF score of 41.

The Veteran and his wife also testified at a November 2004 hearing in connection with another claim.  They testified that he had mood swings, was easily frustrated, and got into arguments.  Some days he could not get out of bed and some days he would not go to bed.

VA records dated in December 2004 show the Veteran reported his mood as "okay."  He denied any suicidal or homicidal ideation, delusions, or hallucinations.  Examination revealed normal grooming and thought processes.  His GAF score was 41.

Additional records dated in November 2005 show the Veteran felt hopeless at times, but denied anhedonia.  On examination, his mood was "a little down," and his affect was congruent.  He denied any suicidal or homicidal ideation, hallucinations or delusions.  His thought process, grooming, and speech were normal.  His GAF score was 51.

During a May 2006 VA examination, the Veteran reported being depressed every day, but denied anhedonia.  He reported some suicidal ideation but denied intent.  His relationship with wife was okay.  He reported belonging to a number of organizations and regularly attending meetings.  He also did some socializing in between meetings.  On examination, he had some depression in mood and his affect was appropriate.  Grooming, speech, thought processes, and memory were normal. No hallucinations or delusions were present.  His GAF score was 48.  Additional records dated in June 2006 noted a GAF score of 41.

An August 2006 statement from the Veteran's wife indicated that he got agitated by the limitations of activities of daily living caused by his other conditions.  He also experienced anxiety due to financial stress.

VA records dated in November 2006 show the Veteran's mood was "okay" and affect was congruent.  He denied any suicidal or homicidal ideation, hallucinations or delusions.  He had normal speech, grooming, thought processes and behavior.  His GAF score was 51.

Another VA examination was conducted in September 2007.  The Veteran reported being depressed virtually every day, but denied any anhedonia.  He reported enjoying listening to music, watching movies and being around friends.  On examination, he had mild dysphoria.  His speech, thought processes, memory and grooming were normal. Some depression was noted in his mood, and his affect was appropriate.  He reported some SI without intent.  There were no hallucinations or delusions.  His GAF score was 53.  The examiner stated that symptoms were mild to moderate.

VA records dated in December 2008 show the Veteran reported trouble sleeping, and that his mood, energy, and concentration were "not good."  On examination, he had appropriate grooming, behavior, thought processes, speech and psychomotor activity.  His affect was congruent.  He denied any suicidal or homicidal ideation, hallucinations, or delusions.  His GAF score was 51.

Another VA examination was conducted in May 2009.  The Veteran complained of running out of energy and motivation to complete projects he starts.  He said his mood is depressed at least part of every day, and that he had anhedonia.  He did report attending sporting events, reading, and listening to music.  On examination, he had appropriate grooming, eye contact, and speech.  His mood was slightly depressed and his affect was appropriate.  Thought processes were normal, with no evidence of delusions or hallucinations.  He reported occasional suicidal ideation with no plan or intent.  His GAF score was 51. The examiner  stated that the severity of the Veteran's condition was "mild to moderate."

An additional VA examination was conducted in February 2011.  The Veteran stated that he enjoyed walking, going to movies, watching TV, and visiting friends regularly.  He reported occasional suicidal ideation.  He worked 8 to 10 hours a week in self-employed position.  On examination, he had normal speech, thought processes and memory.  His mood was euthymic and his affect was appropriate.  No hallucinations or delusions were evident.  His GAF score was 62.  The examiner stated that symptoms were mild and did not negatively affect employment or social functioning.  

In additional VA records from April 2011, the Veteran was cooperative and pleasant.  Speech was normal, and he had no abnormal psychomotor activity.  His mood was "good" and his affect normal.  He denied any suicidal or homicidal ideation.  No hallucinations or delusions were present.  His GAF score was 61.

During his May 2012 Board hearing, the Veteran testified that he had social relationships with people and did some volunteering with an organization he belonged to.  He reported panic attacks in certain situations, such as driving while it was raining.  He also testified that he had suicidal thoughts, or thoughts of being better off if he was not around.  His wife testified that he "shuts down," and is more isolated.


Based on this collective body of evidence, the Board finds that a "staged" rating is appropriate in this case.  Prior to November 22, 2006, a higher 70 percent rating is appropriate.  This portion of the period on appeal includes intermittent complaints of suicidal ideation, as well as GAF scores fluctuating between the 40's (indicating serious impairment) and 50's (indicating moderate impairment).  These findings reflect an overall level of disability that is sometimes consistent with the higher 70 percent rating, when suicidal ideation and GAF scores in the 40's are present, but other times more consistent with the current 50 percent rating, when suicidal ideation is not present and GAF scores of 51 or greater are present.  Notably, the Veteran also reported engaging in no social activity in January 2002 and endorsed feelings of worthlessness in January 2004 and hopelessness in November 2005.  Therefore, resolving all doubts in his favor, the Board concludes that a higher 70 percent rating is appropriate prior to November 22, 2006.  38 C.F.R. §§ 4.3, 4.7.

An even higher 100 percent rating under 38 C.F.R. § 4.130, DC 9433, however, is not warranted, as the evidence does not reflect any of the symptoms listed in the rating schedule suggestive of total impairment as a consequence.  That is, the Veteran's condition has never been manifested by gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, disorientation to time or place, a persistent danger of hurting himself or others, or memory loss for basic concepts such as his own name or the names of close relatives.  That said, as discussed earlier, these symptoms listed in the rating criteria are merely examples of those consistent with the 100 percent rating.  However, a review of the evidence does not reveal that the Veteran's dysthymic disorder results in any other symptoms that are similar in severity and, as importantly, cause a similar level of resultant impairment in his social and occupational functioning.  Moreover, he has never been assigned a GAF score of 40 or below suggesting his disability results in a more profound level of impairment. 

From November 22, 2006, going forward, a rating higher than the currently-assigned 50 percent is not warranted.  Although the Veteran continued to intermittently complain of suicidal ideation, all of his GAF scores for this portion of the appeal period are 51 or greater, indicating only moderate levels of impairment.  In fact, GAF scores were 61 or greater in February 2011 and April 2011, indicating only mild impairment.  Moreover, VA examiners in September 2007, May 2009 and February 2011 all described the Veteran's condition as "mild" or "moderate."  During each of these examinations, the Veteran reported engaging in various social activities, including being around friends, attending sporting events, and going to movies.  The intermittent complaints of suicidal ideation during this period are the only symptom of his condition that is consistent with a higher 70 percent rating.  In light of the examiners' statements and assigned GAF scores, that symptom, alone, is not sufficient to establish that the overall level of impairment resulting from dysthymic disorder is consistent with the higher rating.

In sum, a 70 percent rating is warranted prior to November 22, 2006, and the current 50 percent rating is continued from that date onwards.

In evaluating this claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extra-schedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit-of-the-doubt rule applies to determinations of whether a symptom should be attributed to a service-connected condition.  To this end, the Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering whether he is entitled to an extra-schedular rating.

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

According to Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of C&P to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an 
extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the dysthymic disorder are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's condition with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describe his disability level and symptomatology, as discussed above.  That is, his associated depression, suicidal ideation, sleep impairment, mood disturbances, and panic attacks are all expressly contemplated by DC 9433.  Moreover, as explained earlier, symptoms listed in VA's General Rating Formula for Mental Disorders merely serve as examples of the type and degree of the symptoms, or their effects, which would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  Therefore, the Rating Schedule itself contemplates a wide array of symptoms that may be associated with psychiatric disabilities, even if not expressly listed amongst the litany of criteria in the General Rating Formula.  There is no indication the Veteran's dysthymic disorder results in any symptoms that fall so far outside the purview of the Rating Schedule as to render it inadequate.  Therefore, the first prong of Thun has not been met, and referral for extra-schedular consideration is not warranted.


ORDER

A higher 70 percent rating is granted for the dysthymic disorder prior to November 22, 2006 (that is, dating back to the April 2002 claim and even the year prior to that, so April 2001), subject to the statutes and regulations governing the payment of retroactive VA compensation.

But a rating higher than 50 percent for the dysthymic disorder is denied from November 22, 2006, onwards.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


